Citation Nr: 0026000	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-31 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable evaluation for service 
connected residuals of fracture, left distal forearm.

3.  Entitlement to an increased evaluation for service 
connected residuals of fracture, left collarbone, currently 
evaluated as 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to March 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Boston, Massachusetts Regional 
Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The veteran has alleged treatment for a low back disability 
at VA facilities, the records of which are not currently 
associated with the claims file.  In his Travel Board hearing 
of May 2000, the veteran testified that he was seen by an 
orthopedist at a VA outpatient clinic in Westwood or in Los 
Angeles, California since 1983.  He testified that he also 
was treated in the Springfield Massachusetts VA clinic since 
1983.  He further testified that he underwent a VA 
examination in Springfield, MA, for his back, in which he 
claims to have been given some X-rays and pain medication a 
few weeks prior to the hearing; this examination is not 
associated with the claims file.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
the veteran has identified records which could possibly make 
his service connection claim well grounded, and as these 
records are in the possession of the United States 
government, the Board believes that attempts must be made to 
obtain these records and associate them with the claims 
folder prior to reaching a decision in this case.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
records, to include records of evaluation or treatment in a 
VA facility, are in the constructive possession of VA at the 
time of adjudication.  Thus, any existing VA treatment 
records should be associated with the claims file prior to 
disposition.
 
Regarding his claims for entitlement to an increased 
evaluation for a fractured left clavicle and fractured left 
distal forearm, these claims are well- grounded.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The VA has a 
duty to assist the veteran in the development of facts 
pertinent to a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  

In this case, the Board finds that the report from an April 
1999 fee-basis examination addressing the left forearm and 
clavicle disabilities appears incomplete.  The examiner is 
noted to have recommended that the veteran be further 
evaluated by an orthopedic specialist.  This does not appear 
to have been done.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In order to fulfill the 
Board's duty to assist, the RO should schedule a VA 
examination by an orthopedic specialist.  

Therefore, under the circumstances, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions: 

1.  The RO should attempt to locate any 
records from the VA facility in West Los 
Angeles, California since 1983 and VA 
records from Springfield Massachusetts 
clinic since 1983.  The report from a VA 
examination in Springfield, MA, for his 
back said to have taken place around 
April or May 2000, should also be 
obtained.   All treatment records 
obtained, should be made a part of the 
claims folder.  If VA records or the VA 
examination report are not available this 
should be documented in writing.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
severity of his service connected 
residual of a left distal forearm 
fracture and residual of a left clavicle 
fracture.  The examiner should describe 
any anatomical damage or functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  Range of motion testing 
should be performed and recorded in 
degrees; the examiner should state what 
at what degree pain is elicited.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, the examiner 
should provide an opinion on the degree 
of any functional loss likely to result 
from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms. A 
complete rationale for the opinions given 
should be provided.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  
Regarding the claims for entitlement to 
increased evaluations for the left 
clavicle and distal forearm fractures, 
the RO should consider 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If any benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case. A reasonable period of time for a 
response should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).   The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 


- 5 -


